Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 23, 2018

                                     No. 04-17-00358-CR

                                       Cristian YEPEZ,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CRN001641-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER

         Appellant’s second motion for extension of time is GRANTED. We ORDER appellant to
file his brief on or before May 18, 2018. Given that this extension will give appellant 120 days
from the original deadline to file his brief, NO FURTHER EXTENSIONS WILL BE
GRANTED.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court